Title: From George Washington to Colonel Rufus Putnam, 11 August 1776
From: Washington, George
To: Putnam, Rufus



Sir,
New York Augt 11th 1776.

I have the pleasure to inform you that Congress have appointed you an Engineer with the Rank of Colonel, and pay of Sixty Dollars pr Month.
I beg of you to hasten the Sinking of Vessels and other obstructions in the River at Fort Washington as fast as it is possible—advise Genl Putnam constantly of the kind of Vessels you want and other things that no delays that can possibly be avoided may happen. I am Sir Yr assur’d friend & Servt

Go: Washington


P.S. Congress have just sent two French Gentn here as Engineers will either of them be of use at Fort Washington or Kings Bridge?

